DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/220,918, filed 09/18/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed application fails to provide support for the tip member being movable over the inner tube, as recited in independent claims 1, 10 and 16 (and claims dependent therefrom). Therefore, the prior-filed application 62/220,918 fails to provide adequate support for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “a proximal portion of the prosthesis”. It is unclear whether “a proximal portion” is referring to the proximal portion as introduced in claim 1, or if a new proximal portion of the prosthesis is being introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the proximal portion of the prosthesis.
	Regarding claim 3, the claim recites “a distal portion of the prosthesis”. It is unclear whether “a distal portion” is referring to the distal portion as introduced in claim 1, or if a new distal portion of the prosthesis is being introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the distal portion of the prosthesis.
	Regarding claim 10, the claim recites “wherein the tip member has a smaller inner diameter section… and the smaller inner diameter section is configured to limit further movement of the tip member during prosthesis delivery”. It is unclear how the smaller inner diameter section alone is configured to limit further movement of the tip member, since the instant spec. discloses a stopper along with the smaller diameter region preventing movement of the tip member. Therefore, it is unclear how the smaller diameter section would, by itself, limit further movement of the tip member without any other structures. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a smaller inner diameter section of the tip member working in conjunction with another structure to be configured to limit further movement of the tip member.
	Claims 11-15 are indefinite due to their dependencies on indefinite base claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta (US 2007/0100423 A1).
	Regarding claim 1, Acosta discloses (abstract; Paras. [0061], [0081] and [0133]; Figs. 1 and 10) a vascular prosthesis delivery device comprising: 
	an inner tube (guidewire tube 34) accommodating a guidewire (36, Para. [0061]; Fig. 10); 
	a prosthesis (stent 30 including separable stent segments 32, Para. [0061]; Figs. 1 and 10); 
	a pusher element (pusher ring 90 coupled to pusher tube 86, Para. [0081]; Fig. 10) movable over the inner tube (pusher tube 86 including pusher ring 90 distally advanced relative to inner shaft 27 and slidable over tubular leg 72 to urge stent segments 32 distally, which one of ordinary skill would’ve understood to be movable over guidewire tube 34 since at least a portion of guidewire tube 34 sits within tubular leg 72, see Fig. 10), the pusher element accommodating a proximal portion of the prosthesis (pusher ring 90 engages stent segment 32 at a proximal end, therefore accommodates a proximal end of stent segments 32, Para. [0081]; Fig. 10); and 

	wherein the inner tube has a distal enlargement (nosecone 28, which guidewire tube 34 passes through, Paras. [0061] and [0075]; Fig. 10) configured to limit further movement of the tip member during prosthesis delivery (one of ordinary skill would’ve understood nosecone 28 to be capable of limiting further movement of cone 189, since nosecone 28 is disposed distally of cone 189, and cone 189 is pushed distally when the expandable member 24 is expanded; therefore, nosecone 28 would limit cone 189 to a certain amount of distal movement in relation to expandable member 24 when expanded).
	Regarding claim 4, Acosta discloses the device of claim 1. Acosta further discloses wherein the distal enlargement is on the distal end of the inner tube (Fig. 10).
	Regarding claim 5, Acosta discloses the device of claim 1. Acosta further discloses wherein the distal enlargement is larger than a portion of an interior passage of the tip member (one of ordinary skill would’ve understood nosecone 28 to be larger than at least a portion of an interior passage of cone 189, since the interior passage of cone 189 includes guidewire tube 34, and nosecone 28 is disposed externally of guidewire tube 34 and would therefore be larger as a structure, Fig. 10).
	Regarding claim 9, Acosta discloses the device of claim 1. Acosta further discloses wherein the pusher element and tip member each have an internal passage accommodating the inner tube (Fig. 10 expressly depicts pusher ring 90 and cone 189 including an internal passage accommodating guidewire tube 34).

Regarding claim 1, under an alternative interpretation of Acosta, Acosta discloses (abstract; Paras. [0061], [0081] and [0133]; Figs. 1 and 10) a vascular prosthesis delivery device comprising: 
	an inner tube (guidewire tube 34) accommodating a guidewire (36, Para. [0061]; Fig. 10); 
	a prosthesis (stent 30 including separable stent segments 32, Para. [0061]; Figs. 1 and 10); 
	a pusher element (pusher ring 90 coupled to pusher tube 86, Para. [0081]; Fig. 10) movable over the inner tube (pusher tube 86 including pusher ring 90 distally advanced relative to inner shaft 27 and slidable over tubular leg 72 to urge stent segments 32 distally, which one of ordinary skill would’ve understood to be movable over guidewire tube 34 since at least a portion of guidewire tube 34 sits within tubular leg 72, see Fig. 10), the pusher element accommodating a proximal portion of the prosthesis (pusher ring 90 engages stent segment 32 at a proximal end, therefore accommodates a proximal end of stent segments 32, Para. [0081]; Fig. 10); and 
	a tip member (spring-loaded sleeve 190) movable over the inner tube (spring-loaded sleeve 190 compresses to push cone 189 distally or proximally, which one of ordinary skill would’ve understood to move over guidewire tube 34 as it compresses, Para. [0133]; Fig. 10), the tip member accommodating a distal portion of the prosthesis (stent segments 32 accommodated via cone 189, which spring-loaded sleeve 190 is connected to, Para. [0133]; Fig. 10); 
	wherein the inner tube has a distal enlargement (cone 189) configured to limit further movement of the tip member during prosthesis delivery (cone 189 functions as stopper and would therefore limit movement of spring-loaded sleeve 190, since spring-loaded sleeve 190 would compress a specific amount due to the location of cone 189, Para. [0133]; Fig. 10).
	Regarding claim 6, Acosta discloses the device of claim 1. Acosta further discloses wherein the tip member is movable over the inner tube such that at least part of the tip member is positioned distally beyond the inner tube's distal enlargement (spring-loaded sleeve 190 positioned distally relative to cone 189, Fig. 10).

	Regarding claim 10, Acosta discloses (abstract; Paras. [0061], [0081] and [0133]; Figs. 1 and 10) a vascular prosthesis delivery device comprising: 
	an inner tube (guidewire tube 34) accommodating a guidewire (36, Para. [0061]; Fig. 10); 
	a prosthesis (stent 30 including separable stent segments 32, Para. [0061]; Figs. 1 and 10); 
	a pusher element (pusher ring 90 coupled to pusher tube 86, Para. [0081]; Fig. 10) movable over the inner tube (pusher tube 86 including pusher ring 90 distally advanced relative to inner shaft 27 and slidable over tubular leg 72 to urge stent segments 32 distally, which one of ordinary skill would’ve understood to be movable over guidewire tube 34 since at least a portion of guidewire tube 34 sits within tubular leg 72, see Fig. 10), the pusher element accommodating a proximal portion of the prosthesis (pusher ring 90 engages stent segment 32 at a proximal end, therefore accommodates a proximal end of stent segments 32, Para. [0081]; Fig. 10); and 
	a tip member (cone 189 and spring-loaded sleeve 190, Fig. 10) movable over the inner tube (cone 189 pushed distally or proximally, which one of ordinary skill would’ve understood to be over guidewire tube 34 as shown in Fig. 10, Para. [0133]), the tip member accommodating a distal portion of the prosthesis (cone 189 stops distal advancement of stent segments 32, therefore accommodates at least a distal portion of stent segments 32, Para. [0133]; Fig. 10); 
	wherein the tip member has a smaller inner diameter section (spring-loaded sleeve 90 including inner diameter, annotated Fig. 10) and a larger inner diameter section (cone 189, which one of ordinary skill would’ve understood to have a larger inner diameter than spring-loaded sleeve 90 since it flares outwardly to accommodate stent segments 32 and expandable member 24, annotated Fig. 10), and the smaller inner diameter section is configured to limit further movement of the tip member during prosthesis delivery (spring-loaded sleeve 90 pushes cone 189 distally and proximally to operate as a stent stop; therefore, spring-loaded sleeve 90 is capable of limiting further movement of cone 189 since 



    PNG
    media_image1.png
    473
    844
    media_image1.png
    Greyscale

Annotated Figure 10 of Acosta
	Regarding claim 11, Acosta discloses the device of claim 10. Acosta further discloses further comprising a distal enlargement on the inner tube (nosecone 28, which is coupled to guidewire tube 34, Paras. [0061] and [0075]; Fig. 10).
	Regarding claim 12, Acosta discloses the device of claim 11. Acosta further discloses wherein the distal enlargement is on the distal end of the inner tube (Fig. 10).
	Regarding claim 13, Acosta discloses the device of claim 11. Acosta further discloses wherein the distal enlargement is smaller than the larger inner diameter section of the tip member, but larger than the smaller diameter section of the tip member (Fig. 10 expressly depicts nosecone 28 being smaller than the inner diameter section of cone 189, which extends farther outward than nosecone 28, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta in view of Kusleika (US 2013/0006348 A1).
	Regarding claim 2, Acosta discloses the invention of claim 1. 
	However, Acosta fails to disclose wherein the pusher element has recesses accommodating a proximal portion of the prosthesis.
	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a pusher element (retainer 55p, which functions as a pusher element since it stretches the stent and therefore is capable of pushing or pulling the stent proximally and distally, Paras. [0057]-[0058]; Fig. 5B), wherein the pusher element has recesses (pockets of retainer 55p, Para. [0057]) accommodating a proximal portion of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pusher element of Acosta to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, allowing for position adjustment and aiding in the stent being delivered to the appropriate location (Paras. [0058] and [0098]).
	Regarding claim 3, Acosta discloses the device of claim 1.
	However, Acosta fails to disclose wherein the tip member has recesses accommodating a distal portion of the prosthesis.
	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a tip member (retainer 55d, Para. [0057]; Fig. 5B), wherein the tip member has recesses (pockets of retainer 55d, Para. [0057]) accommodating a distal portion of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tip member of Acosta to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, allowing 
	Regarding claim 8, Acosta discloses the device of claim 1.
	However, Acosta fails to disclose wherein the tip member has a proximal reduced diameter section with recesses accommodating the distal portion of the prosthesis.
	However, in a separate embodiment, Acosta teaches (Para. [0144]; Fig. 18A), in the same field of endeavor, a tip member (expandable member 24 including thickened portion 260) including a proximal reduced diameter section (proximal end abutment 262, Fig. 18A) sized to fit within an internal passage of a delivery sheath (expandable member 24 proximal to proximal end abutment 262 extends within delivery sheath, Para. [0144]; Fig. 18A) and a distal enlarged diameter region (thickened distal portion 260) larger than the internal passage of the delivery sheath (proximal end abutment 262 may abut against distal end of sheath 25, which one of ordinary skill would’ve understood to include thickened distal portion 260 being larger than the internal passage of the delivery sheath, Para. [0144]).
	Therefore, Acosta fails to teach a stent stop with the appropriate sizing as claimed, including a distal enlarged region larger than an internal passage of the delivery sheath, but teaches a stent stop sized to fit within an internal passage of a delivery sheath (Fig. 10), and Acosta teaches in a separate embodiment an alternative stent stop with a distal enlarged region and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the stent stop being sized as claimed, instead of the stent stop being sized as taught in Acosta, because Acosta teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with the sizing of either stent stop.

	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a tip member (retainer 55d, Para. [0057]; Fig. 5B), wherein the tip member has recesses (pockets of retainer 55d, Para. [0057]) accommodating a distal portion of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tip member of Acosta (as modified) to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, allowing for position adjustment and aiding in the stent being delivered to the appropriate location (Paras. [0058] and [0098]).
	Regarding claim 14, Acosta discloses the device of claim 10. 
	However, Acosta fails to disclose wherein the pusher element has recesses accommodating bulbs on a proximal end of the prosthesis.
	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a pusher element (retainer 55p, which functions as a pusher element since it stretches the stent and therefore is capable of pushing or pulling the stent proximally and distally, Paras. [0057]-[0058]; Fig. 5B), wherein the pusher element has recesses (pockets of retainer 55p, Para. [0057]) accommodating bulbs (tabs 16 of implant 10, Para. [0036]; Fig. 5B) on a proximal end of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pusher element of Acosta to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, 
	Regarding claim 15, Acosta discloses the device of claim 10.
	However, Acosta fails to disclose wherein the tip member has recesses accommodating bulbs on a distal end of the prosthesis.
	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a tip member (retainer 55d, Para. [0057]; Fig. 5B), wherein the tip member has recesses (pockets of retainer 55d, Para. [0057]) accommodating bulbs on a distal end of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tip member of Acosta to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, allowing for position adjustment and aiding in the stent being delivered to the appropriate location (Paras. [0058] and [0098]).


	Regarding claim 16, Acosta discloses (abstract; Paras. [0061], [0081] and [0133]; Figs. 1 and 10) a vascular prosthesis delivery device comprising: 
	an inner tube (guidewire tube 34) accommodating a guidewire (36, Para. [0061]; Fig. 10); 
	a prosthesis (stent 30 including separable stent segments 32, Para. [0061]; Figs. 1 and 10); 
	a pusher element (pusher ring 90 coupled to pusher tube 86, Para. [0081]; Fig. 10) movable over the inner tube (pusher tube 86 including pusher ring 90 distally advanced relative to inner shaft 27 and slidable over tubular leg 72 to urge stent segments 32 distally, which one of ordinary skill would’ve understood to be movable over guidewire tube 34 since at least a portion of guidewire tube 34 sits 
	a sheath (outer sheath 25) disposed over the inner tube and the pusher element (Para. [0061]; Fig. 10); and 
	a tip member (cone 189 and spring-loaded sleeve 190, Fig. 10) movable over the inner tube (cone 189 pushed distally or proximally, which one of ordinary skill would’ve understood to be over guidewire tube 34 as shown in Fig. 10, Para. [0133]); 
	wherein the inner tube is configured to limit further movement of the tip member during prosthesis delivery from the sheath (guidewire tube 34 mounted to nosecone 28 and therefore includes nosecone 28, which is capable of limiting further distal movement of cone 189 since it’s located distally of cone 189 and would prevent cone 189 from being pushed any further, Paras. [0061], [0075] and [0133]; Fig. 10).
	However, Acosta fails to disclose the tip member having recesses accommodating a distal portion of the prosthesis.
	Kusleika teaches (Paras. [0036], [0057]-[0058] and [0098]; Figs. 1A-1B and 5A-5B), in the same field of endeavor, a vascular prosthesis delivery device including a tip member (retainer 55d, Para. [0057]; Fig. 5B), wherein the tip member has recesses (pockets of retainer 55d, Para. [0057]) accommodating a distal portion of the prosthesis (Fig. 5B).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tip member of Acosta to include recesses, as taught by Kusleika, in order to provide an interlocking mechanism to tension and stretch the stent during delivery, allowing for position adjustment and aiding in the stent being delivered to the appropriate location (Paras. [0058] and [0098]).
	Regarding claim 17, Acosta (as modified) teaches the device of claim 16. Acosta further discloses wherein the inner tube has a distal enlargement (nosecone 28, Fig. 10).
	Regarding claim 18, Acosta (as modified) teaches the device of claim 16. Acosta further discloses wherein the tip member has a smaller inner diameter section (spring-loaded sleeve 90 including inner diameter, annotated Fig. 10) and a larger inner diameter section (cone 189, which one of ordinary skill would’ve understood to have a larger inner diameter than spring-loaded sleeve 90 since it flares outwardly to accommodate stent segments 32 and expandable member 24, annotated Fig. 10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acosta.
	Regarding claim 7, Acosta discloses the device of claim 1.
	However, with respect to the cited embodiment, Acosta fails to disclose wherein the tip member has a proximal reduced diameter section sized to fit within an internal passage of a delivery sheath and a distal enlarged diameter region larger than the internal passage of the delivery sheath.
	However, in a separate embodiment, Acosta teaches (Para. [0144]; Fig. 18A), in the same field of endeavor, a tip member (expandable member 24 including thickened portion 260) including a proximal reduced diameter section (proximal end abutment 262, Fig. 18A) sized to fit within an internal passage of a delivery sheath (expandable member 24 proximal to proximal end abutment 262 extends within delivery sheath, Para. [0144]; Fig. 18A) and a distal enlarged diameter region (thickened distal portion 260) larger than the internal passage of the delivery sheath (proximal end abutment 262 may abut against distal end of sheath 25, which one of ordinary skill would’ve understood to include thickened distal portion 260 being larger than the internal passage of the delivery sheath, Para. [0144]).
	Therefore, Acosta fails to teach a stent stop with the appropriate sizing as claimed, including a distal enlarged region larger than an internal passage of the delivery sheath, but teaches a stent stop sized to fit within an internal passage of a delivery sheath (Fig. 10), and Acosta teaches in a separate embodiment an alternative stent stop with a distal enlarged region and therefore discloses that these KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the stent stop being sized as claimed, instead of the stent stop being sized as taught in Acosta, because Acosta teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with the sizing of either stent stop.
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta in view of Berra (US 2010/0030255 A1).
	Regarding claim 19, Acosta discloses the device of claim 16.
	Acosta further discloses a pusher tube (pusher tube 86, Para. [0081]) connected to the pusher element (Fig. 10) and capable of displacing the pusher element over the inner tube (couples to pusher ring 90 to displace pusher ring 90 to engage stent segments 32, Para. [0081]; Fig. 10).
	However, Acosta fails to disclose a pusher rod.
	Berra teaches (Paras. [0219]-[0221]; Fig. 70), in the same field of endeavor, a stent graft delivery system including a pusher element that is a push rod or a support tube (7010, Paras. [0219] and [0221]).
	Therefore, Acosta fails to teach a pusher rod, but discloses a pusher tube, and Berra teaches a pusher rod or a support tube and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a pusher rod, instead of the pusher tube as taught by Acosta, because Berra teaches that these are interchangeable or known equivalents in the art, and 
	Regarding claim 20, Acosta (as modified) discloses the device of claim 19.
	However, Acosta (as modified) fails to disclose wherein the pusher element has a slot accommodating the pusher rod.
	Berra teaches (Paras. [0219]-[0221]; Fig. 70), in the same field of endeavor, a stent graft delivery system including a pusher element (indented boss 7000, Fig. 70) with a slot accommodating the pusher rod (indents formed by flanges 7002 of boss 7000, Para. [0221]; Fig. 70).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pusher element of Acosta (as modified) to include a slot in order to provide a secure fit between the pusher element and the pusher rod, which assists in correct positioning of the stent (Paras. [0219]-[0221]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0131775 A1 to Hadley, disclosing a delivery device including a movable tip member threadedly engaged to an inner tubular structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771